DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 7-8, 10, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (U.S. Patent No. 3,281,521) in view of Lucas (U.S. Patent No. 4,775,849).
With respect to claim 1, Wilson teaches an inductive voltage transformer (IVT) comprising:
i)    a high voltage section (section above throat portion 12) that receives a high voltage, limits and insulates the high voltage to be transformed and reduces electrical stress of the high voltage; and,
ii)    a voltage transforming section (section below throat portion 12) connected to the high voltage section and contained in an insulation body 10 in order to protect the voltage transforming section and reduce an impact of explosions upon electrical failure, wherein the voltage transforming section comprises means (magnetic core and windings 22 and 30) for reducing the voltage of the high voltage-to a low voltage and electric transmission means to transmit a resulting low voltage to a low voltage distribution line; wherein the voltage transforming section of the inductive voltage transformer further comprises a hollow section (hollow section under plate 34) located opposite the high voltage section (col. 2, lines 24-66)). Wilson does not expressly teach during an electrical failure causing an explosion, directs the gases and shockwave of the explosion towards the hollow section, thereby reducing the damage caused by the explosion to the inductive voltage transformer and surroundings of the inductive voltage transformer.

With respect to claim 2, Wilson in view of Lucas teaches the inductive voltage transformer according to claim 1, wherein the inductive voltage transformer is a dry-type inductive voltage transformer (Wilson, col. 2, lines 64-67).
With respect to claim 4, Wilson in view of Lucas teaches the inductive voltage transformer according to claim 1, wherein the high voltage section comprises a primary electrical element (electrical conductor above throat portion 12) (Wilson, col. 2, lines 64-67).
With respect to claim 5, Wilson in view of Lucas teaches the inductive voltage transformer according to claim 4, wherein the high voltage section is connected to the voltage transforming section through the primary electrical element (electrical conductor above throat portion 12) of the high voltage section and the means for reducing the voltage of the voltage transforming section, wherein the primary electrical element is separately connected to the means for reducing the voltage of the high voltage current to a low voltage (Wilson, col. 2, lines 57-63).
With respect to claim 7, Wilson in view of Lucas teaches the inductive voltage transformer according to claim 4, wherein the primary electrical element comprises a primary terminal (tip of conductor 21) that receives the high voltage current, a current limiting element 21 
With respect to claim 8, Wilson in view of Lucas teaches the inductive voltage transformer according to claim 7, wherein the current limiting element also absorbs energy caused by the electrical failure and provides insulation (col. 2, lines 31-36).
With respect to claim 10, Wilson in view of Lucas teaches the inductive voltage transformer according to claim 7, wherein the insulated element or bushing of the primary electrical element is selected from the group consisting of porcelain and resin type insulation (col. 2, lines 31-36).
With respect to claim 12, Wilson in view of Lucas teaches the inductive voltage transformer according to claim 4, wherein the voltage transforming section comprises means for reducing the voltage for the primary electrical element included in the high voltage section (col. 2, lines 31-36). 
With respect to claim 13, Wilson in view of Lucas teaches the inductive voltage transformer according to claim 12, wherein the means for reducing the voltage of the high voltage to a low voltage comprises:
a primary electromagnetic coil 22 or primary winding; 
a magnetic circuit or core (core surrounded by secondary coil 30, not expressly labeled); and
a secondary electromagnetic coil 30 or secondary winding; and wherein the primary electromagnetic coil or primary winding receives the high voltage from the primary electrical element and generates a magnetic field through the magnetic circuit or core; and the magnetic circuit or core induces the low voltage to the secondary electromagnetic coil or secondary winding; wherein the secondary electromagnetic coil or secondary winding is connected to the electric transmission means that receives the resulting low voltage (Wilson, col. 2, lines 54-63).

With respect to claim 14, Wilson in view of Lucas teaches the inductive voltage transformer according to claim 1, wherein the electric transmission means comprise a secondary terminal (end of secondary coil) that receives the resulting low voltage and may be connected to a low voltage distribution line (circuit connected to secondary terminal); and a secondary terminal box that contains and protects the secondary terminal (not expressly shown) (Wilson, col. 2, lines 57-64).
With respect to claim 15, Wilson in view of Lucas teaches the inductive voltage transformer according to claim 1, further comprising a second hollow section (Lucas, col. 4, lines 19-25).
With respect to claim 16, Wilson in view of Lucas teaches the inductive voltage transformer according to claim 15, wherein the hollow section and the second hollow section are located opposite the high voltage section at the bottom-lateral ends of the inside layer of the insulation body. The combination of Wilson and Lucas would produce “the two hollow sections are located opposite the high voltage section at the bottom-lateral ends of the inside layer of the insulation body” as claimed.
With respect to claim 17, Wilson in view of Lucas teaches the inductive voltage transformer according to claim 1, wherein the electrical failure is selected from the group consisting of a short circuit, ferroresonance occurrence, a power surge, an internal electric arc and an internal arc discharge (col. 4, lines 35-38).

7. 	Claims 3, 6, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Lucas, as applied to claim 1 above, and further in view of Johnson et al. (U.S. Patent No. 7,834,736 B1).
With respect to claim 3, Wilson in view of Lucas teaches the inductive voltage transformer according to claim 1. Wilson in view of Lucas does not expressly teach the high voltage section is covered by a flexible hydrophobic cycloaliphatic resin.
Johnson et al., hereinafter referred to as “Johnson,” teaches an inductive voltage transformer (IVT) (FIGs. 1-7), wherein the high voltage section 22 is covered by a flexible hydrophobic cycloaliphatic resin (col. 3, lines16-19, and 48-52). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the flexible resin as taught by Johnson to the inductive voltage transformer of Wilson in view of Lucas to provide the required insulation characteristic and or ease of handling.
With respect to claim 6, Wilson in view of Lucas teaches the inductive voltage transformer according to claim 4. Wilson in view of Lucas does not expressly teach the primary electrical element is covered by cycloaliphatic resin.
Johnson teaches an inductive voltage transformer (IVT) (FIGs. 1-7), wherein the primary electrical element 38 and or 36 is covered by cycloaliphatic resin (col. 3, lines16-19, and 48-52). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the cycloaliphatic resin covering the primary electrical element as taught by Johnson to the inductive voltage transformer of Wilson in view of Lucas to provide the required insulation characteristic and or ease of handling.
With respect to claim 18, Wilson in view of Lucas teaches the inductive voltage transformer according to claim 13.  Wilson in view of Lucas does not expressly teach the means for reducing the voltage of the high voltage to a low voltage comprises a second primary electromagnetic coil or primary winding.
Johnson teaches an inductive voltage transformer (IVT) (FIGs. 1-7), wherein the means for reducing the voltage of the high voltage to a low voltage comprises a second primary electromagnetic coil 32 or primary winding (col. 3, lines 10-15). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art .

8.	Claim 9 is  rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Lucas, as applied to claim 8 above, and further in view of Tekletsadik et al. (U.S. PG. Pub. No. 2014/0262492 A1).
With respect to claim 9, Wilson in view of Lucas teaches the inductive voltage transformer according to claim 8. Wilson in view of Lucas does not expressly teach wherein the current limiting element further comprises a porcelain cartridge with quartz sand that immerses a silver fuse, which is mounted on a fiberglass core to provide insulation, and over current and heat protection.
Tekletsadik et al., hereinafter referred to as “Tekletsadik,” teaches an inductive voltage transformer IVT (e.g. FIG. 3), wherein the current limiting element 24 further comprises a porcelain cartridge, which is mounted on a fiberglass core to provide insulation, and overcurrent and heat protection (para. [0024]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the insulation of the current limiting element as taught by Tekletsadik to the inductive voltage transformer of Wilson in view of Lucas to provide the required insulation characteristics to meet design requirements.

9.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Lucas, as applied to claim 1 above, and further in view of Tekletsadik et al. (U.S. PG. Pub. No. 2010/0296208 A1, hereinafter “Tekletsadik’208”).
With respect to claim 11, Wilson in view of Lucas teaches the inductive voltage transformer according to claim 1. Wilson in view of Lucas does not expressly teach the insulation body of the voltage transforming section comprises an outside layer and an inside 
Tekletsadik’208 teaches an inductive voltage transformer (IVT) (FIG. 1A), wherein the insulation body of the voltage transforming section comprises an outside layer 113a and an inside layer 112b to insulate the voltage transforming section 120, and a base 134 to mount the inductive voltage transformer (paras. [0043] and [048]). The combination of the two layers insulation body teaching of Tekletsadik’208 and the insulation body material teaching of Wilson in view of Lucas would produce “inside layer made of polymeric materials to insulate the voltage transforming section” as claimed since Johnson teaches the insulation body is made of polymeric materials (col. 3, lines 48-60). Accordingly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the two insulation layers and the base as taught by Tekletsadik’208 to the inductive voltage transformer of Wilson in view of Lucas to improve mechanical strength of the insulation body to withstand extreme weather and other extreme actions.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837